Citation Nr: 9911385	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  96-43 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to a disability rating in excess of 60 percent 
for hypertensive cardiovascular disease.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1955 to July 1981.

This appeal arises from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines, dated in January 1996.  That decision increased 
the evaluation for hypertension from 20 percent to 60 percent 
disabling.  It also denied the veteran's claim of entitlement 
to a compensable disability rating for residuals of a 
shrapnel wound and surgery to the left knee.  The ratings 
assigned were duly appealed.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that where a 
veteran has filed a notice of disagreement as to the 
assignment of a disability evaluation, a subsequent rating 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).  During the course of 
the veteran's appeal, in August 1998, the veteran was granted 
entitlement to a 30 percent rating for his left knee 
disability.  In January 1999, the veteran expressed his 
satisfaction with that evaluation.  The veteran's appeal as 
to the left knee is therefore considered withdrawn in 
accordance with 38 C.F.R. § 20.204 (1998).

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.



FINDING OF FACT

The veteran's hypertensive cardiovascular disease prevents 
more than light manual labor, but is not manifested by 
congestive heart failure, a workload of 3 METs or less, or an 
ejection fraction of 30 percent or less, and does not 
preclude all but sedentary employment.



CONCLUSION OF LAW

The criteria for a disability rating in excess of 60 percent 
for hypertensive cardiovascular disease have not been met.  
38 U.S.C.A. § 1155, 5107; 38 C.F.R. 4.104, Diagnostic Code 
(DC) 7007 (1997, 1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon review of the record, the Board concludes that the 
veteran's claim for an increased disability rating is well 
grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991); see 
also Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In 
order to present a well-grounded claim for an increased 
rating of a service connected disability, a veteran need only 
submit his or her competent testimony that symptoms, 
reasonably construed as related to the service-connected 
disability, have increased in severity since the last 
evaluation.  Proscelle, 2 Vet. App. at 631, 632; see also 
Jones v. Brown, 7 Vet. App. 134 (1994).  Furthermore, it is 
believed that the veteran's claims for increased ratings have 
been adequately developed for appellate purposes by the RO 
and that a decision may be rendered without the case being 
remanded. 

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1997).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (1997).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability, be viewed in relation to 
its history.

Although medical reports must be interpreted in light of the 
whole-recorded history, the primary concern in a claim for an 
increased evaluation for a service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

Applicable Rating Criteria

Where the law or regulation changes before conclusion of the 
appeal process, the version most favorable to the appellant 
applies, unless otherwise provided.  Karnas v. Derwinski, 1 
Vet App 308 (1991).  The rating schedule for cardiovascular 
diseases was revised during the pendency of the veteran's 
appeal.  Review of the statement and supplemental statement 
of the case provided to the veteran reveals that he was 
notified of the provisions of both the new and the old rating 
code.

The veteran is currently rated 60 percent disabled under 
38 C.F.R. § 4.104 DC 7007.  Under the old rating criteria 
contained in that DC, a 60 percent evaluation is provided 
where there is marked enlargement of the heart, confirmed by 
roentgenogram, or the apex beat is beyond the apex line, 
sustained hypertension, diastolic blood pressure of 120 or 
more,  which may later have been reduced, dyspnea on 
exertion, or more than light manual labor is precluded.  The 
next higher evaluation, 100 percent, is provided under the 
old criteria of DC 7007 where there is  hypertensive heart 
disease with definite signs of congestive heart failure, more 
than sedentary employment precluded.  38 C.F.R. § 4.104 DC 
7007 (1997).

The new criteria provide for a 60 percent disability rating 
where there has been more than one episode of acute 
congestive heart failure in the past year, or where a 
workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue angina, dizziness, or syncope, or 
there is left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.

The new criteria provide three bases for a 100 percent 
disability rating. First a 100 percent rating will be 
provided where there is chronic congestive heart failure.  
Second, a 100 percent evaluation will be provided where a 
workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness or syncope.  A third basis for a 100 
percent evaluation is provided where there is left 
ventricular dysfunction with an ejection fracture of less 
than 30 percent.

Evidence

A VA examiner in October 1996, noted that the veteran could 
barely walk short distances without needing to rest.  He also 
had multiple joint problems.  Because of these multiple 
problems, the veteran was deemed unemployable.

In December 1996, a VA cardiology examiner noted that the 
veteran still had good functional capacity.  He noted that 
the veteran should still be able to work in light supervisory 
positions.

In April 1998, a medical opinion was provided by a VA 
physician.  She noted that from the cardiologist's point of 
view, as of 1997, the veteran complained of chest pains and 
dyspnea when walking a block.  More than light manual labor 
was not feasible since it could precipitate symptoms.  

The veteran was examined by VA in June 1998.  At that time 
the veteran was noted to have dyspnea on exertion that was 
present when he walked about 10 meters, was having sex, or 
walking a flight of stairs.  The veteran could go to the 
bathroom and drive for short distances, as well as dress 
himself, but he did have to take frequent rests.  He would 
also get angina during periods of dyspnea.  These symptoms 
were relieved after an hour of rest.  The examiner diagnosed 
HASHD (hypertensive arteriosclerotic heart disease), 
anteroseptal MI (myocardial infarction); CFC III-C; EF 
(ejection fraction) 43 percent; and 3-4 METs.  (It was noted 
that a stress test was not performed because of the veteran's 
left knee, and that the METs figure was an estimate.)  The 
examiner specifically noted that more than light manual labor 
was not feasible because of current cardiac status and 
symptomatology.  His cardiac condition precluded gainful 
employment.

In a rating decision dated in August 1998, the RO granted 
entitlement to a total rating for compensation based on 
individual unemployability, effective in March 1998.


Analysis

The recent evidence does not contain findings showing that 
the veteran meets the criteria for a 100 percent evaluation 
under either the old or new rating criteria.  With regard to 
the old criteria, several examiners have found that the 
veteran is capable of light manual labor.  There are no 
recent medical opinions that the veteran is incapable of more 
than sedentary employment.  In fact, examiners have reported 
that the veteran is capable of a level of activity consistent 
with light manual labor.  He can drive, dress, and walk less 
than 10 meters.  On the June 1998 examination it was noted 
that there were no signs of congestive heart failure, and 
there have been no other recent findings of congestive heart 
failure.

Congestive heart failure is also one of the bases for a 100 
percent rating under the new rating criteria.  As noted 
above, the veteran does not have congestive heart failure.  
On the most recent examination he was estimated to have a 
workload of between 3 and 4 METs.  Thus it cannot be said 
that he has a workload of 3 METs or less.  Therefore he would 
not be entitled to a 100 percent schedular rating under the 
second basis for such an evaluation under the new criteria.  
His ejection fraction was found to be 43 percent on the most 
recent examination.  Therefore he would not be entitled to a 
100 percent evaluation under the third basis for that 
evaluation under the new criteria.

In short, there have been no clinical findings that the 
veteran meets any of the criteria for a 100 percent rating 
under either the old or new criteria of DC 7007.  The Board 
must conclude that the evidence is against the veteran's 
claim for increase.  The claim is accordingly, denied.


ORDER

An evaluation in excess of 60 percent for hypertensive heart 
disease is denied.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

